COWART, Judge,
dissenting.
The trial court permitted the use at trial of a one-way screen to shield a child witness from a view of the defendant. This practice violated the defendant’s constitutional rights under the confrontational clause of the Sixth Amendment of the United States Constitution. Coy v. Iowa, — U.S.-, 108 S.Ct. 2798, 101 L.Ed.2d 857 (1988). See the case comment at 40 U.Fla. L.Rev. 1049 (Fla.1988). This was fundamental error requiring no objection at trial and subject to no implied waiver from failure to object. State v. Johnson, 483 So.2d 420 (Fla.1986). Furthermore, defense counsel objected to the screen. This case should be reversed and remanded for a new trial.